SOMERVILLE, <7.
It is entirely immaterial what may be the character of the wife’s separate estate, described in the bill in this case — whether equitable or statutory, the action of the chancellor in removing the husband from the trusteeship of the property was free from error. That the property was the wife’s, and not the husband’s, we can entertain no doubt.
The testimony shows that he had permanently abandoned the wife, without sufficient excuse; that he was profligate, and unfit for the discreet management of her property; that he wasted her income, by consuming it for his own personal uses; and that he grossly disregarded his fiduciary duties in such manner as that, if his conduct is not checked by the strong arm of a court of equity, it will probably lead to the impoverishment of the complainant in very old age.—Code, 1876, §§ 2728-29, 2717; Boaz v. Boaz, 36 Ala. 334; Sloan v. Frothingham, 72 Ala. 589; 1 Perry on Trusts, (3d Ed.) § 275.
The decree of the chancellor removing him was, in our judgment, entirely free from'error, and it is affirmed.